ICJ_014_HayaDeLaTorre_COL_PER_1951-01-03_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE HAYA DE LA TORRE
(COLOMBIE / PEROU)

ORDONNANCE DU 3 JANVIER 1951

1951

INTERNATIONAL COURT OF JUSTICE ©

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

HAYA DE LA TORRE CASE
(COLOMBIA / PERU)

ORDER OF JANUARY 3rd, 1951

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE | LEYDEN
A. W. SIJTHOFF | PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit:

« Affaire Haya de la Torre,
Ordonnance du 3 janvier 1957: C. I. J. Recueil 1951, p. 4 »

This Order should be cited as follows :

“Haya de la Torre case,
Order of January 3rd, 1951: I.C.]. Reports 1951, p. 4.”

 

N° de vente : 54
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1951

Order of January 3rd, 1951

HAYA DE LA TORRE CASE
(COLOMBIA / PERU)

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Whereas, on December 13th, 1950, the Government of the
Republic of Colombia instituted proceedings before the Court
against the Government of the Republic of Peru ;

Whereas the Application, which refers to the Judgments of the
Court of November 2oth and November 27th, 1950, in the Asylum
Case, declares that the Governments of the Republic of Colombia
and of the Republic of Peru were unable to come to an agreement
on the manner in which effect should be given to the said Judg-
ments concerning the surrender of the refugee Victor Raül Haya
de la Torre ;

Whereas, in this Application, the Government of Colombia
requests the Court:

(a) AS a PRINCIPAL CLAIM,

To adjudge and declare, whether the Government of the
Republic of Peru enters an appearance or not, after such
time-limits as the Court may fix in the absence of an agree-
ment between the Parties :

In pursuance of the provisions of Article 7 of the Protocol
of Friendship and -Co-operation between the Republic of
Colombia and the Republic of Peru, signed on May 24th,

4

1951
January 3r
General Lisi

No 14
ORDER OF 3 I 5I (HAYA DE LA TORRE CASE) 5

1934, to determine the manner in which effect shall be given
to the Judgment of November 2oth, 1950 ;
and, furthermore, to state in this connection, particularly :
Whether Colombia is, or is not, bound to deliver to the
Government of Peru Mr. Victor Ratl Haya de la Torre, a
refugee in the Colombian Embassy at Lima.

(6) AS an ALTERNATIVE CLAIM,

In the event of the above-mentioned claim being dis-
missed, to adjudge and declare, in the exercise of its ordinary
competence, whether the Government of Peru enters an
appearance or not, and after such time-limits as the Court
may fix in the absence of an agreement between the Parties,
whether, in accordance with the law in force between the
Parties, and particularly American international law, the
Government of Colombia is, or is not, bound to deliver
Mr. Victor Ratl Haya de la Torre to the Government of
Peru ;

Whereas the Application, which is signed by Mr. José Gabriel
de la Vega, Envoy Extraordinary and Minister Plenipotentiary
of the Government of Colombia to the Netherlands, acting as
Agent, refers :

(a) to the Protocol of Friendship and Co-operation between
the Republic of Colombia and the Republic of Peru
signed at Rio de Janeiro on May 24th, 1934,

(b) to Articles 36 and 37 of the Statute of the Court,

thus specifying the provisions on which the Applicant founds the
jurisdiction of the Court ;

Whereas the Application also states the nature of the claim and
gives a succinct statement of the facts and grounds on which the
claim is based ;

Whereas, therefore, the Application fulfils the formal conditions
laid down in the Rules of Court ;

Whereas, on December 13th, 1950, the Government of Peru was
notified by telegram of the filing of the Application, and a certified
true copy was despatched to it on December 14th : and whereas, by
telegram of December 26th, this Government, acknowledging receipt
of said communication, designated as its representative, for the
purposes of the meeting prescribed by Article 37, paragraph 1, of
the Rules, Mr. Enrique Govtisolo B., Envov Extraordinary and
Minister Plenipotentiary of the Government of Peru to the Nether-
lands, and reserved the designation of its Agent for further decision;

5
ORDER OF 3 1 51 (HAYA DE LA TORRE CASE) 6

Whereas the Colombian Agent and the Peruvian representative,
having been consulted in conformity with Article 37, paragraph x,
of the Rules, declared that their Governments were anxious to see
the case submitted to the Court by the Application of December 13th,
1950, decided as soon as possible, and suggested that the written
proceedings be limited to the submission of a Memorial anda
Counter-Memorial ;

Fixes as follows the time-limits for the presentation by the
Parties of the pleadings :

for the Memorial of the Republic of Colombia: February 7th,
1951;

for the Counter-Memorial of the Republic of Peru : March 15th,
1957

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this third day of January,
one thousand nine hundred and fifty-one, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Governments of the Republic of Colombia and
of the Republic of Peru respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRo,
Registrar.
